Mr. President,
At the outset, I would like to thank His Excellency Mr. Tijjani Muhammad- Bande for his distinguished leadership of the previous session, and we look forward to working with the Office of the President of the General Assembly of this session.
Coinciding with the 75th anniversary of the United Nations, the world is witnessing a critical turning point following the spread of the Coronavirus. While we celebrate the achievements that we have made since the foundation of the United Nations, we must reflect on the nature of the challenges we face. Today, some conflicts are becoming dangerously regionalized. There is also the growing influence of extremist groups. Threats of cyberwar are rising and the use of sophisticated weapons to attack strategic areas is increasing.
Despite these mounting global threats, the UAE believes that we can transform unprecedented challenges into great opportunities by uniting our efforts and building international institutions capable of coping with current and emerging challenges. These past months have proven that confronting international threats requires taking collective action and wise leadership to forge a coordinated international response to address the implications of these threats.
One starting point should be continuing to focus on solving existing political crises and preventing new conflicts from emerging, especially during the spread of the pandemic. My country will continue to work with regional and international partners to restore security and stability while ensuring that affected countries take the lead in developing solutions that meet the legitimate aspirations of their peoples.
Mr. President,
Solving crises, especially in our Arab region, requires taking a unified international position. A position that rejects the violation of the sovereignty of states and interference in their internal affairs. A position that seeks UN led political solutions and addresses threats posed by terrorist groups such as the Houthis, Da’esh, al-Qaeda and the Muslim Brotherhood. In this context, the United Arab Emirates reiterates its support for the Secretary-General’s appeal for a global ceasefire.
In this context, we must stress the importance of upholding the purposes and principles of the Charter of the United Nations that continue to be the core of the UAE’s foreign policy, particularly in our pursuit of restoring stability in our region. We have repeatedly warned against the expansionist ambitions of some states in the region, and we have consistently called upon the international community to end the interference in the internal affairs of states and to hold accountable those who finance it.
These warnings stemmed from our reality and experience. The tensions in Yemen, Syria, Libya, Iraq and other states are all related to blatant interference in Arab affairs made by states that incite strife and discord, or that have historical delusions of restoring their domination and colonial rule over the Arab region and the Horn of Africa. The result has been brutal wars. In this context, we recall our firm position of rejecting regional interference in Arab affairs, and request full respect for sovereignty, which is fully consistent with international law and international norms.
Although illegal interference has destabilized Yemen’s security for years, we strongly believe that stability in Yemen can be restored, especially within the current environment that could lead to a complete ceasefire and a permanent political solution under the auspices of the United Nations. In this regard, we affirm that the decision to pursue a political process in Yemen is a Yemeni decision. My country also commends the tremendous efforts made by the brotherly Kingdom of Saudi Arabia. We reiterate the UAE’s support for the Riyadh Agreement and our call for a united Yemeni position in order to reach a sustainable solution.
In a similar context, my country expresses its deep concern regarding Turkey’s military interference in Libya, which is an alarming part of the regional interference in Arab affairs that has exacerbated the humanitarian crisis, undermined efforts to reach a peaceful solution, and destabilized the entire region. Therefore, my country supports the repeated calls for an immediate ceasefire in Libya and calls upon all parties to commit to a political process under the auspices of the United Nations and to build on the outcomes of the Berlin Conference. Since the outbreak of the conflict in Libya, my country has called for a peaceful political solution to the crisis in order to achieve lasting security and stability.
Likewise, my country calls for stopping all foreign interference in Syrian affairs and warns of the serious implications for Syria’s unity and for Arab security. We also reiterate that a political process is the only way to end the Syrian crisis and protect the security of its people.
We also express our concern regarding the vulnerability of conflict areas to the Coronavirus pandemic, as these areas are the least prepared to address this danger.
Mr. President,
Maintaining the progress achieved against Da’esh in Syria and Iraq requires continuing the efforts to rebuild liberated areas, strengthen the rule of law in these areas, and protect communities against extremism and terrorism. Support and economic assistance should also be provided to Sudan. It is also important to prevent any interference in Sudan’s internal affairs and to stop extremist groups from exploiting the situation and threaten the security of the Sudan and its neighboring states.
The call for the establishment of an independent Palestinian state on the borders of 1967 with East Jerusalem as its capital in line with the relevant international resolutions and the Arab and international consensus will remain a firm demand. My country has made persistent efforts using all available diplomatic channels to affirm our total rejection of the annexation of Palestinian territory, and we have warned of its impact on all parties and on the security of the region.
With the signing of a historic peace accord with Israel, supported by American efforts, my country was able to freeze the annexation decision and opened broad prospects to achieve a comprehensive peace in the region. We hope this peace accord will provide the opportunity for the Palestinians and the Israelis to re-engage in negotiations to achieve peace. Our position towards supporting the Palestinian people and achieving the two-state solution is firm.
We will work to ensure that the peace accord will open new intellectual horizons in the region and create a prosperous path for future generations who deserve a stable region and a better reality than wars and poverty.
My country will also continue to call for peaceful settlement of disputes. In this context, we reiterate the UAE’s firm position and its legitimate right of sovereignty over its three islands: Greater Tunb, Lesser Tunb, and Abu Musa, which are occupied by Iran in flagrant violation of international law and the UN Charter, and in total disregard of all historical records that clearly affirm the UAE’s ownership of these islands and that these islands have been under Arab rule since ancient times. Therefore, the UAE will not give up its demand that Iran return these islands to their rightful owners. My country has called on Iran to peacefully resolve this issue through direct negotiations, or through the International Court of Justice. However, Iran has not answered these calls.
We look forward to seeing Iran respect the principles of good-neighborliness and abide by Security Council resolutions by stopping the development of its ballistic missile programs and ceasing the arming of terrorist groups. In this context, my country is particularly concerned that the restrictions imposed on Iran under the nuclear agreement are soon due to expire. Since the nuclear agreement did not achieve its desired outcome, we hope that this experience will be useful in achieving a more comprehensive agreement that addresses the concerns of states in the region and that makes them key partners in drafting the terms of the agreement.
Mr. President,
We must continue focusing on coordinating our action to provide humanitarian and economic assistance to the states affected by conflicts or by other issues such as climate change and the pandemic. My country has been at the forefront of the countries responding to the impacts of the pandemic by providing assistance, supporting international institutions, and sending aid to communities around the world. During these critical times, states must set their differences aside and focus on strengthening their cooperation to develop and provide access to vaccines and treatment for all peoples. We also encourage starting planning now for the recovery phase and for revitalizing the global economy. We must ensure that supply chains will not be interrupted, as they are a key element in achieving global food security.
Mr. President,
My country adopted an effective, scientific program to contain the Novel Coronavirus Pandemic. We have committed to applying strict preventive measures to stop the spread of the virus, we have conducted the largest possible number of tests, and we have shared the results with our partners. The advanced digital infrastructure in the UAE facilitated the resumption of work and remote study to maintain the safety of our people. In addition to providing a local economic aid package, we were able to strengthen the capacity of our health system, support international research on the pandemic, and prepare for potential future pandemics.
Future preparedness is not new to my country, which has followed this approach since its establishment. Today, we look forward to the fiftieth anniversary of our union with confidence and optimism. Our efforts have culminated in the creation of a sustainable economy and other significant achievements, including the launching of a probe to Mars this year. The UAE will continue to encourage innovation, technology, and bridging knowledge gaps between peoples. The UAE will also continue to advocate the empowerment of youth and women and providing them with equal opportunities. Additionally, we need to continue building peaceful and secure communities by strengthening coexistence and dialogue among religions and cultures.
Since its establishment, my country has been committed to international law, the UN Charter, and UN resolutions. In addressing the serious challenges in our region, my country has further embraced multilateralism as a tool to reduce escalation, resolve crises, and develop lasting and comprehensive political solutions. In this context, we are pleased to announce our candidature for a non-permanent seat on the Security Council for the period 2022-2023. My country will follow the same steps and principles upon which it was founded to maintain international peace and security in cooperation with the members of the Council.
We recognize the significant responsibility associated with membership on the Security Council and the extensive challenges the Council faces, and we affirm that the UAE will work towards solving the important issues confronting states with resolve and determination. In doing so, we will be guided by our understanding of these crises, our experiences in the Arab region, and our close relationships with Member States. My country will continue its call for involving regional organizations in finding permanent solutions for crises, and we count on your support to achieve these goals.
We look forward to continuing work with all partners to achieve our shared vision of creating a peaceful and prosperous world — a world capable of meeting these challenges.
Thank you.